DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 06/14/2022.

2.	Claims 1-2, 4-9, 11-16 and 18-20 (Renumbered 1-17) are allowed.
                                                          —o—o—o—

ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	I. 	The most closest prior art found (US Patent No. US 10540438 B2 to Nagarajan et al.) discloses: an operation comprising extracting, from an input comprising unstructured electronic text, a plurality of feature values for a plurality of features defined in a feature vector, identifying, based on a machine learning (ML) model applied to the plurality of feature values, a portion of the electronic text corresponding to an adverse event, and annotating the portion of the electronic text with an indication of the identified adverse event; however, fails to disclose: collecting programming code; loading and preparing the programming code using a specialized programming language keywords-based vocabulary; creating contextual embeddings for the programming code using the specialized programming language keywords-based vocabulary.

II.	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “determining a context for the programming code based on the contextual embeddings, wherein the contextual embeddings are associated with one or more vectors; using natural language processing (NLP) to perform language modeling to initialize the one or more vectors based off the words in the programming code; extracting one or more tokens in the programming code to identify word contexts in the programming code” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of building pre-trained contextual embeddings, which include collecting programming code, and loading and preparing the programming code using a specialized programming language keywords-based vocabulary; thus, create contextual embeddings for the programming code renders the pending independent claims allowable. Claims 2, 4-7, 9, 11-14, 16 and 18-20 are dependent upon claims 1, 8 and 15 according to their respective statutory classes. Since the independent claims 1, 8 and 15 are allowable, claims 2, 4-7, 9, 11-14, 16 and 18-20 are also allowable at least by virtue of the dependency relationship. 
	
4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        06/14/2022